Title: Thomas Jefferson to Richard Bache, 17 January 1818
From: Jefferson, Thomas
To: Bache, Richard


                    
                        Dear Sir
                         Monticello Jan. 17. 18.
                    
                    I have just recieved your favor of the 3d and not doubting the value of a paper which shall be edited by you, I should willingly subscribe to that you propose to edit. but there is a time for every thing, & that for withdrawing from all new engagements is come for me. I have long since excused myself from new papers, & got rid of all the old except one of my own state & one out of it; & of these I read but here & there a scrap. from a confidence in the advance of knolege, I am sure the rising generation will be wiser than that going off the stage, and cheerfully therefore commit myself implicitly to their care as a mere passenger in the vessel it is now their turn to arrange.
                    
                        I sincerely wish you success in your undertaking and assure you of my great esteem & respect
                        Th: Jefferson
                    
                